            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM S. JENKINS,                 :
        Petitioner                  :
                                    :           No. 1:19-cv-1013
           v.                       :
                                    :           (Judge Rambo)
ERIC TICE, et al.,                  :
         Respondents                :

                                 ORDER

     AND NOW, on this 14th day of November 2019, in accordance with the

Memorandum filed concurrently with this Order, IT IS ORDERED THAT:

     1. Petitioner’s amended petition for a writ of habeas corpus pursuant to 28
        U.S.C. § 2254 (Doc. No. 15) is DISMISSED as time-barred by the statute
        of limitations;

     2. A certificate of appealability SHALL NOT ISSUE.            See 28 U.S.C.
        § 2253(c)(2); and

     3. The Clerk of Court is directed to CLOSE the above-captioned action.



                                    S/SYLVIA H. RAMBO
                                    United States District Judge
